COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-07-276-CR





ELAINE ANDERSON	APPELLANT



V.



THE STATE OF TEXAS	 STATE



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Elaine Anderson attempts to appeal from her conviction and fifteen-year sentence on her plea of guilty for possession of a controlled substance with intent to deliver.  The trial court’s certification of Appellant’s right to appeal states that this “is a plea bargain case, and the defendant has NO right of appeal” and “the defendant has waived the right of appeal.”  
See 
Tex. R. App. P.
 25.2(a)(2).

On July 31, 2007, we notified the parties, including Appellant, personally, and her attorney of record, of the trial court’s certification and advised them that the appeal may be dismissed unless any party desiring to continue the appeal filed with the court on or before August 10, 2007, a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 25.2(d).  We received no response.

Accordingly, we dismiss the appeal.  
See
 
Tex. R. App.
 P. 25.2(d), 43.2(f)
.  We grant Appellant’s retained counsel’s motion to withdraw as attorney of record.

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P
. 47.2(b)



DELIVERED:  September 13, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.